Exhibit 10.80

AMENDMENT NO. 9 TO THE SENIOR CREDIT FACILITY

AMENDMENT NO. 9 TO LOAN AND SECURITY AGREEMENT, dated as of February 24, 2006,
entered into by and among Wachovia Bank, National Association, successor by
merger to Congress Financial Corporation (Florida), in its capacity as agent
acting for and on behalf of the parties to the Loan Agreement (as hereinafter
defined) as lenders (in such capacity, “Agent”), the parties to the Loan
Agreement as lenders (individually a “Lender” and collectively, “Lenders”),
Supreme International, LLC, a Delaware limited liability company formerly known
as Supreme International, Inc. (“Supreme”), Jantzen, LLC, a Delaware limited
liability company formerly known as Jantzen, Inc. (“Jantzen”), Perry Ellis
Menswear, LLC, a Delaware limited liability company formerly known as Perry
Ellis Menswear, Inc. (“Perry Ellis Menswear”), Perry Ellis Europe Limited,
formerly known as Farah Manufacturing (U.K.) Limited, a private limited company
incorporated in England and Wales (“Perry Europe”), Salant Holding, LLC, a
Delaware limited liability company formerly known as Salant Holding Corporation
(“Salant Holding” and together with Supreme, Jantzen, Perry Europe and Perry
Ellis Menswear, each individually “Borrower” and collectively, “Borrowers”),
Perry Ellis International, Inc., a Florida corporation (“Parent”), PEI
Licensing, Inc., a Delaware corporation (“PEI Licensing”), Jantzen Apparel, LLC,
a Delaware limited liability company formerly known as Jantzen Apparel Corp.
(“Jantzen Apparel”), Supreme Real Estate I, LLC, a Florida limited liability
company (“Supreme I”), Supreme Real Estate II, LLC, a Florida limited liability
company (“Supreme II”), Supreme Realty, LLC, a Florida limited liability company
(‘Supreme Realty”), Supreme Munsingwear Canada Inc., a Canada corporation
(“Supreme Canada”), Perry Ellis Shared Services Corporation, a Delaware
corporation (“PE Shared Services”), Winnsboro DC, LLC, a Delaware limited
liability company (“Winnsboro”), Tampa DC, LLC, a Delaware limited liability
company (“Tampa DC”), Perry Ellis International Group Holdings Limited, a
private company incorporated under the laws of Ireland having its principal
place of business in the Bahamas (“Group Holdings”) and Perry Ellis Real Estate,
LLC, a Delaware limited liability company formerly known as Perry Ellis Real
Estate Corporation (“PE Real Estate” and, together, with Parent, PEI Licensing,
Jantzen Apparel, Supreme I, Supreme II, Supreme Realty, Group Holdings, PE
Shared Services, Winnsboro, Tampa DC, and Supreme Canada, each individually a
“Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 19, 2003, Amendment
No. 2 to Loan and Security Agreement, dated September 22, 2003, Amendment No. 3
to Loan and Security Agreement, dated December 1, 2003, Amendment No. 4 to Loan
and Security Agreement, dated February 25, 2004, Amendment No. 5 to Loan and

 

1



--------------------------------------------------------------------------------

Security Agreement, dated July 1, 2004, Amendment No. 6 to Loan and Security
Agreement, dated as of September 30, 2004, Amendment No. 7 to Loan and Security
Agreement, dated as of February 26, 2005 and Amendment No. 8 to Loan and
Security Agreement, dated as of September 30, 2005 (as the same may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
make certain amendments to the Loan Agreement, and Agent and Lenders are willing
to do so, subject to the terms and conditions set forth in this Amendment No. 9;
and

WHEREAS, by this Amendment No. 9, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definition. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

(a) “Amendment No. 9” shall mean Amendment No. 9 to Loan and Security Agreement
by and among Agent, Lenders, Borrowers and Guarantors, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

(b) “Gotcha” shall mean Gotcha International, L.P., a Delaware limited
partnership.

(c) “Gotcha Acquisition” shall mean the acquisition of certain assets, including
the Gotcha Intellectual Property, by Parent from Gotcha, pursuant to the Asset
Purchase Agreement, dated as of November 18, 2005, by and among Parent, Gotcha
and its partners, as amended by the First Amendment to Asset Purchase Agreement
dated as of December 27, 2005 and the Second Amendment to Asset Purchase
Agreement dated as of January 27, 2006 and as the same is in effect on the date
hereof.

(d) “Gotcha Intellectual Property” shall mean the intellectual property of
Gotcha acquired by Parent pursuant to the Gotcha Acquisition.

 

2



--------------------------------------------------------------------------------

1.2 Amendment to Definition. The definition of “Excess Availability” in
Section 1.40 of the Loan Agreement is hereby amended by adding the following
immediately before the period at the end thereof:

“; provided, that, solely for the purpose determining Quarterly Average Excess
Availability in connection with the calculation of the Applicable Margin during
the period from March 1, 2006 through June 30, 2006, Excess Availability shall
be calculated without regard to the Loan Limit of any Borrower; provided,
further, that, if Agent shall have received the notice, substantially in the
form of Exhibit A to Amendment No. 9 (the “Section 1.2 Termination Notice”),
duly executed and delivered by Parent, then Section 1.2 of Amendment No. 9 shall
terminate and cease to be in full force and effect commencing on the third
Business Day after the receipt by Agent of the Section 1.2 Termination Notice
(it being understood and agreed that, once delivered by Parent to Agent, the
Section 1.2 Termination Notice shall be irrevocable).”

1.3 Interpretation. For purposes of this Amendment No. 9, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Collateral Matters. Section 12.11(e) of the Loan Agreement is hereby amended
by deleting such Section in its entirety and replacing it with the following:

“(e) [Intentionally Deleted]”

3. Gotcha Intellectual Property. Notwithstanding the provisions of
Section 9.10(i)(x) of the Loan Agreement and subject to Section 5 of this
Amendment No. 9, Agent and Lenders waive the condition to the consummation of
the Gotcha Acquisition that the security interest of Agent in any of the Gotcha
Intellectual Properly shall be filed with the United States Patent and Trademark
Office or the United States Copyright Office.

4. Representations. Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

4.1 this Amendment No. 9 has been duly authorized, executed and delivered by all
necessary action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective stockholders, and is in full force
and effect as of the date hereof, and the agreements and obligations of
Borrowers and Guarantors contained herein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

4.2 neither this Amendment No. 9 nor the transactions contemplated hereby are in
contravention of any applicable law, or the terms of any agreement to which any
Borrower or Guarantor is a party or by which any property of any Borrower or
Guarantor is bound;

4.3 as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing; and

 

3



--------------------------------------------------------------------------------

4.4 as of the date hereof, no Person has any security interest or lien on any of
the Released Trademarks (as defined below), other than Agent, Senior Note
Trustee and Letter of Credit Issuers.

5. Release of Lien on Trademark Collateral.

(a) Upon the satisfaction of the conditions set forth in Section 5(b) hereof,
(i) Agent shall release and terminate its security interest in and lien on the
trademarks, service marks, trade names, trade styles, service marks, trademark
applications and service mark applications of Borrowers and Guarantors, all
licenses and rights of Borrowers and Guarantors to use any of the foregoing, all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights of Borrowers and
Guarantors to sue for past, present or future infringement of any of the
foregoing (collectively, the “Released Trademarks”) and (ii) the term
“Collateral” as used in the Loan Agreement and the other Financing Agreements
shall not include the Released Trademarks.

(b) The effectiveness of the release and termination contained in Section 5(a)
hereof shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Agent:

(i) Agent shall have received evidence, in form and substance satisfactory to
Agent, that each Letter of Credit Issuer shall have released and terminated its
security interest in and lien on the Released Trademarks;

(ii) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Senior Note Trustee shall have released and terminated its security
interest in and lien on the Released Trademarks; and

(iii) the conditions precedent in Section 7 hereof shall have been satisfied.

(c) Nothing contained herein shall be deemed to be a release or termination by
Agent of (or an agreement by Agent to release or terminate) any security
interest in or lien on any assets of Borrowers or Guarantors other than the
Released Trademarks, all of which shall continue in full force and effect.

6. Limited License to Use Released Trademarks. For the purpose of enabling Agent
to exercise the rights and remedies under the Loan Agreement and the other
Financing Agreements, each Borrower and Guarantor hereby grants to Agent an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to any Borrower or Obligor, to use,
license or sublicense any of the Released Trademarks, whether now owned or
hereafter acquired, wherever the same may be located, including in such license
reasonable access to all media in which any of the foregoing items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

 

4



--------------------------------------------------------------------------------

7. Conditions Precedent. The effectiveness of the amendments contained herein
shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Agent:

7.1 Agent shall have received executed counterparts of this Amendment No. 9,
duly authorized, executed and delivered by Borrowers, Guarantors and the
Required Lenders;

7.2 No Default or Event of Default shall exist or have occurred and be
continuing;

7.3 Agent shall have received, in form and substance satisfactory to Agent,
(a) a Collateral Assignment of Acquisition Agreements, duly authorized, executed
and delivered by Parent and (b) the consent of Gotcha to such Collateral
Assignment of Acquisition Agreements, duly authorized, executed and delivered by
Parent and Gotcha; and

7.4 Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem necessary or reasonably desirable in order to effectuate the
provisions of this Amendment No. 9.

8. Redemption of Senior Notes. Agent, for itself and on behalf of the Lenders,
hereby (a) acknowledges receipt of notice from Parent pursuant to
Section 9.9(f)(v)(A)(1) of the Loan Agreement of Parent’s intention to redeem
all of the outstanding Senior Notes on or about March 15, 2006, in accordance
with the terms of Section 9.9(f)(v)(A) of the Loan Agreement, at a redemption
price equal to 102.375% of the aggregate outstanding principal amount of the
Senior Notes and (b) waives all further notice required by Section 9.9(f)(v)(A)
of the Loan Agreement, provided, that, Borrowers and Guarantors comply with
clauses (2) and (3) of such Section 9.9(f)(v)(A).

9. Effect of this Amendment. This Amendment No. 9 and the instruments and
agreements delivered pursuant hereto (if any) constitute the entire agreement of
the parties with respect to the subject matter hereof and thereof, and supersede
all prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof and thereof. Except as expressly amended pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof. To the extent that any provision of the Loan Agreement or any of the
other Financing Agreements are inconsistent with the provisions of this
Amendment No. 9, the provisions of this Amendment No. 9 shall control.

10. Amendment Fee. Borrowers shall pay to Agent, for the account of Lenders (in
accordance with the arrangements between Agent and Lenders), a monthly amendment
fee in the amount equal to $15,000 per month, which fee shall be payable in
advance on the first day of each month, commencing on March 1, 2006 and ending
June 1, 2006; provided, that, Borrowers shall not be obligated to pay such
amendment fee for any month if Section 1.2 of Amendment No. 9 shall have been
terminated and ceased to be in full force and effect prior to the first day of

 

5



--------------------------------------------------------------------------------

such month in accordance with the terms of the second proviso to the definition
of Excess Availability set forth in Section 1.40 of the Loan Agreement. Once
paid the foregoing fees shall be fully earned and nonrefundable. Agent may, at
its option, charge any of the foregoing fees to any loan account of Borrowers
maintained with Agent.

11. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 9.

12. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

13. Binding Effect. This Amendment No. 9 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

14. Counterparts. This Amendment No. 9 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 9, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 9 by telecopier or other method of electronic transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 9. Any party delivering an executed counterpart of this
Amendment No. 9 by telecopier or other method of electronic transmission also
shall deliver an original executed counterpart of this Amendment No. 9, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 9 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

   

PERRY ELLIS SHARED SERVICES CORPORATION

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

WINNSBORO DC, LLC

     

By:

 

Perry Ellis International, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

TAMPA DC, LLC

     

By:

 

Perry Ellis International, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate Corporation

     

By:

 

Perry Ellis International, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

LOGO [g98852img_002.jpg]    

By:

 

/s/    Illegible

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

   

JANTZEN APPAREL, LLC,

formerly known as Jantzen Apparel Corp.

     

By:

 

PEI Licensing, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

SUPREME REAL ESTATE I, LLC

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

SUPREME REAL ESTATE II, LLC

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

SUPREME REALTY, LLC

     

By:

 

/s/    Illegible

     

Title:

 

CFO

LOGO [g98852img_002.jpg]    

By:

 

/s/    Illegible

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

   

PERRY ELLIS EUROPE LIMITED, formerly

known as Farah Manufacturing (U.K.) Limited

     

By:

 

/s/    Illegible

     

Title:

 

CFO

     

By:

          

Title:

        

Present when the Common Seal of

PERRY ELLIS INTERNATIONAL GROUP

HOLDINGS LIMITED hereunto offered

     

By:

 

/s/    Illegible

     

Title:

 

CFO

     

By:

          

Title:

        

PERRY ELLIS INTERNATIONAL, INC.

PEI LICENSING, INC.

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

SUPREME MUNSINGWEAR CANADA, INC.

     

By:

 

/s/    Illegible

     

Title:

 

CFO

LOGO [g98852img_002.jpg]    

By:

 

/s/    Illegible

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

   

SUPREME INTERNATIONAL, LLC,

formerly known as Supreme International, Inc.

     

By:

 

Perry Ellis International, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

JANTZEN,  LLC,

formerly  known as Jantzen, Inc.

     

By:

 

Perry Ellis International, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

     

By:

 

Perry Ellis International, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

   

SALANT HOLDING, LLC,

formerly known as Salant Holding Corporation

     

By:

 

Perry Ellis International, Inc.,

its Managing Member

     

By:

 

/s/    Illegible

     

Title:

 

CFO

LOGO [g98852img_002.jpg]    

By:

 

/s/    Illegible

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

AGREED:

   

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation (Florida), as Agent and a
Lender

    By:  

/s/    Illegible

     

Title:

 

Managing Director

      THE CIT GROUP/COMMERCIAL SERVICES, INC.     By:  

/s/    Illegible

     

Title:

 

Vice President

     

THE ISRAEL DISCOUNT BANK OF NEW YORK

    By:  

/s/    Illegible

    By:  

/s/    Illegible

Title:

 

Senior Vice President

   

Title:

 

Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION

By:

 

/s/    Barbara Baltar

Title:

 

First Vice President

HSBC BUSINESS CREDIT (USA) INC.

By:

 

/s/    Illegible

Title:

 

First Vice President

BURDALE FINANCIAL LIMITED

By:

 

/s/    Illegible

Title:

 

Director



--------------------------------------------------------------------------------

Exhibit A

Section 1.2 Termination Notice

[Letterhead of Perry Ellis International, Inc.]

                    ,          

Wachovia Bank, National Association, as Agent

110 East Broward Boulevard

Fort Lauderdale, Florida 33301

 

  Re: Loan and Security Agreement,

       dated October 1, 2002, as amended

Ladies and Gentlemen:

Wachovia Bank, National Association, successor by merger to Congress Financial
Corporation (Florida), in its capacity as agent pursuant to the Loan Agreement
(as hereinafter defined) acting for and on behalf of the parties thereto as
lenders (in such capacity, “Agent”) and the parties to the Loan Agreement as
lenders (collectively, “Lenders”) have entered into financing arrangements with
Perry Ellis International, Inc. (“Parent”) and certain of its affiliates
pursuant to the Loan and Security Agreement, dated October 1, 2002 (as
heretofore amended and as the same may be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”), by
and among Agent, Lenders, Parent and certain affiliates of Parent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.

In accordance with the terms of Amendment No. 9, this will serve to notify you
that, effective on the third Business Day after the receipt by Agent of this
notice, Section 1.2 of Amendment No. 9 shall terminate and cease to be in full
force and effect. This notice is the Section 1.2 Termination Notice and shall be
irrevocable.

Except as expressly provided in the immediately preceding paragraph, the
undersigned (on behalf of Borrowers and Guarantors) hereby agrees that no other
changes or modifications to the Financing Agreements (including, without
limitation, Amendment No. 9) are intended or implied and in all other respects
the Financing Agreements (including, without limitation, Amendment No. 9) are
hereby specifically ratified, restated and confirmed as of the date hereof.

Delivery of an executed copy of this notice by telecopier or other method of
electronic transmission shall have the same force and effect as delivery of an
originally executed copy of this notice.

 

1



--------------------------------------------------------------------------------

Sincerely,

PERRY ELLIS INTERNATIONAL, INC.

By:

    

Title:

    

 

2